United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 13-1905
                      ___________________________

                        Hallmark Cards, Incorporated

                     lllllllllllllllllllll Plaintiff - Appellee

                                        v.

                       Monitor Clipper Partners, LLC

                    lllllllllllllllllllll Defendant - Appellant

   Monitor Clipper Equity Partners, II, LP; Monitor Company Group Limited
  Partnership; Mark Pocharski; Robert Lurie; Adam Doctoroff; Steven Levin;
Annica Blake; Robert Samuelson; RPG Investment Holdings, LLC; Charles Yoon;
  William Young; Mark Thomas; Sullivan & Worcester, LLP; Laura Steinberg;
       Rouse Hendricks German May, PC; Stinson Morrison Hecker, LLP

                          lllllllllllllllllllll Defendants
                                  ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                          Submitted: April 14, 2014
                            Filed: July 15, 2014
                              ____________

Before WOLLMAN, BYE, and SHEPHERD, Circuit Judges.
                          ____________

WOLLMAN, Circuit Judge
       Hallmark Cards, Inc. (Hallmark), hired Monitor Company Group, L.P.
(Monitor), to compile research on the greeting cards market. Monitor transmitted
confidential market research it had prepared for Hallmark to a private equity firm
called Monitor Clipper Partners, LLC (Clipper), the defendant in this litigation.
Clipper used this information to purchase and subsequently manage a competitor of
Hallmark’s called Recycled Paper Greetings, Inc. (RPG). Hallmark sued Monitor for
breaching its contractual obligations and Clipper for misappropriating Hallmark’s
trade secrets in violation of the Missouri Uniform Trade Secrets Act, Mo. Rev. Stat.
§ 417.450 et seq. (MUTSA). Hallmark settled with Monitor for $16.6 million; its
case against Clipper proceeded to trial, where a jury awarded Hallmark $21.3 million
in compensatory damages and $10 million in punitive damages. After the verdict,
Clipper moved for judgment as a matter of law and alternatively to alter or amend the
judgment, asserting (1) that the evidence did not support the verdict, (2) that the jury
award gave Hallmark a double recovery because Hallmark had already settled with
Monitor for the same injury, and (3) that the assessment of punitive damages against
Clipper violated Missouri law and the Due Process Clause of the Constitution. The
district court1 denied these motions, and we affirm.

                                            I.

       Hallmark is a manufacturer of greeting cards headquartered in Kansas City,
Missouri. In December 2001, Hallmark retained Monitor, a Boston-based consulting
firm, to research consumer behavior in the greeting cards market. Monitor created
a “case team” of consultants dedicated to the project, and the team set itself to the task
and created a series of PowerPoint presentations containing its findings. Hallmark
and Monitor signed several confidentiality agreements preventing Monitor from
sharing these findings with anyone else.


      1
       The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.

                                           -2-
       Monitor was closely affiliated with Clipper, a private equity firm founded by
two of Monitor’s original partners and headquartered in Monitor’s building.2 A team
of Monitor consultants served Clipper exclusively, and Clipper’s investing strategy
was explicitly predicated on harnessing Monitor’s network of consulting clients.
Clipper referred to Monitor as its “consulting arm” and attracted investors by touting
its “privileged access to the proprietary resources of [Monitor]” and its “substantial
number of potential investments through Monitor’s business relationships and
through initiatives and target industries where Monitor has significant knowledge and
expertise.”

       Perhaps not coincidentally, shortly after Hallmark hired Monitor, Clipper
became interested in acquiring RPG, a greeting cards manufacturer that was up for
auction. Clipper asked several Monitor consultants on the Hallmark case team to
provide research on the greeting cards market that the team had compiled during its
work for Hallmark. These consultants provided Clipper with five PowerPoint
presentations that Monitor had prepared for Hallmark. Clipper used the information
contained in these presentations to price its bid for RPG and then to obtain financing
for its bid, telling potential investors that “through [Monitor’s] unparalleled
experience in the greeting cards industry including the work they have done with
Hallmark, [Clipper] can derive growth and produce high cash flow from RPG that
others cannot.” Clipper ultimately won the auction for RPG.

       After Clipper announced its purchase, Hallmark began to suspect that Monitor
had disclosed some of Hallmark’s proprietary research to Clipper. Both Monitor and
Clipper denied any wrongdoing. Hallmark nevertheless asked both companies to
institute litigation holds on all materials related to Clipper’s acquisition of RPG.
Instead of complying with this request, Monitor and Clipper began systematically to


      2
      We use the past tense here because Monitor filed for bankruptcy in 2012 and
was purchased by Deloitte Touche Tohmatsu, Ltd., in January of 2013.

                                         -3-
destroy evidence documenting their transactions, erasing hard drives containing
Hallmark’s proprietary information while continuing to represent to Hallmark that
Clipper had never possessed this information.

       Hallmark remained unconvinced. It initiated an arbitration proceeding against
Monitor in 2006, alleging that Monitor had transmitted Hallmark’s trade secrets to
Clipper in violation of both Monitor’s confidentiality agreements and MUTSA.
Because Monitor and Clipper had so thoroughly erased the evidence of their
transactions, Hallmark had scant evidence to support its claims. The arbitrator
ultimately ruled for Hallmark on its breach-of-contract claim and against Hallmark
on its MUTSA claim. In particular, the arbitrator found that Monitor had used
Hallmark’s information “carelessly, although without bad motive” by disseminating
Hallmark’s information widely within Monitor, including to employees who were not
on the Hallmark case team, but that Monitor had never intentionally disclosed
Hallmark’s PowerPoint presentations to anyone outside the company. The arbitrator
further concluded that any compromise of Hallmark’s proprietary information had
been limited to one PowerPoint presentation, the “Greetings” project. The arbitrator
awarded Hallmark $4.1 million in damages, which consisted of the $3.2 million fee
Hallmark had paid Monitor for the Greetings project and $900,000 to account for the
possibility that Hallmark’s other trade secrets might be compromised in the future as
a result of Monitor’s breach. The arbitrator also instructed Monitor to retain an
independent forensic investigator to search its computer logs for any of Hallmark’s
proprietary information, report any such information to Monitor and Hallmark, and
then delete that information.

      In 2008, this search turned up two e-mails containing a total of five PowerPoint
presentations that Monitor had originally prepared for Hallmark. These e-mails had
been sent from Monitor consultants on the Hallmark case team to their counterparts
on the Clipper case team, and they established that Monitor had willfully provided
Hallmark’s proprietary research to Clipper at Clipper’s request. Hallmark petitioned

                                         -4-
the district court to reopen the arbitration proceeding, and the district court granted
the petition, leaving the arbitrator’s original $4.1 million award intact pending further
arbitration. Hallmark and Monitor eventually settled the reopened dispute for an
additional $12.5 million, for a total of $16.6 million. The settlement stated that it was
“attributable to damages related to the breach of contract claims asserted in the Re-
Opened Arbitration and to interest, expenses, and attorney’s fees.”

       Hallmark then sued Clipper in federal court, alleging that Clipper had
misappropriated Hallmark’s trade secrets to acquire and manage RPG in violation of
MUTSA. A jury agreed with Hallmark and awarded it $21.3 million in compensatory
damages and $10 million in punitive damages. After the verdict, Clipper moved for
judgment as a matter of law, asserting that the jury lacked sufficient evidence from
which to conclude that Hallmark’s PowerPoint presentations constituted trade secrets
under MUTSA, that the verdict gave Hallmark a second recovery for a single injury,
and that the punitive damages assessed against Clipper were inconsistent with
Missouri law and due process. After the court denied that motion, Clipper moved to
alter or amend the judgment under Federal Rule of Civil Procedure 59(e), asserting
that under Missouri’s settlement offset statute, see Mo. Rev. Stat. § 537.060, the jury
verdict should be offset by the amount of Hallmark’s settlement with Monitor. The
district court denied that motion as well, and Clipper appealed both post-verdict
rulings.

                                           II.

       The parties present three issues on appeal: first, whether the jury correctly
found that Hallmark’s PowerPoint presentations constituted trade secrets under
MUTSA; second, whether the jury verdict gave Hallmark a double recovery; and
third, whether the imposition of punitive damages against Clipper is permissible
under Missouri law and the Due Process Clause.



                                          -5-
                                           A.

      We begin with Clipper’s argument that the jury lacked sufficient evidence to
conclude that Hallmark’s PowerPoint presentations constituted “trade secrets” under
MUTSA. In assessing a challenge to the sufficiency of evidence submitted to a jury,
we “must affirm the jury’s verdict unless, after viewing the evidence in the light most
favorable to [Hallmark], we conclude that no reasonable jury could have found in [its]
favor.” Heaton v. The Weitz Co., 534 F.3d 882, 887 (8th Cir. 2008) (quoting Moysis
v. DTG Datanet, 278 F.3d 819, 824 (8th Cir. 2002)).

      MUTSA defines a trade secret as:

      [I]nformation, including but not limited to, technical or nontechnical
      data, a formula, pattern, compilation, program, device, method,
      technique, or process, that:

             (a)    Derives independent economic value, actual or potential,
                    from not being generally known to, and not being readily
                    ascertainable by proper means by other persons who can
                    obtain economic value from its disclosure or use; and

             (b)    Is the subject of efforts that are reasonable under the
                    circumstances to maintain its secrecy.

Mo. Rev. Stat. § 417.453(4). Clipper asserts that Hallmark’s PowerPoint
presentations fail both prongs of this definition. First, Clipper argues that the
presentations were not “the subject of efforts . . . to maintain [their] secrecy” because
Hallmark published the central conclusions of the presentations before Clipper
acquired them. Second, Clipper asserts that the information contained in the
presentations had grown “stale” in the four years between Monitor’s creation of the
presentations and Clipper’s acquisition of them, which is another way of saying that
the presentations no longer “[d]erive[d] independent economic value . . . from not


                                          -6-
being generally known to” the public. See UTStarcom, Inc. v. Starent Networks,
Corp., 675 F. Supp. 2d 854, 871 (N.D. Ill. 2009); Carboline Co. v. Lebeck, 990 F.
Supp. 762, 767 (E.D. Mo. 1997).

       We find neither argument persuasive. Hallmark did publish some general
conclusions about the greeting cards market based on information contained in its
PowerPoint presentations, but these conclusions never went beyond broad
generalities. At a meeting of the Greeting Card Association in the early 2000s, for
instance, Hallmark disclosed that women over forty-five were turning to “alternative
forms of communication” to express sentiments that they had once expressed through
cards. But Hallmark did not publish any of the evidence supporting the conclusion
or explain how it had reached this conclusion. This unpublished evidence might have
led another company to reach a different conclusion about women over forty-five, or
perhaps that company would have used that evidence to answer a different question
entirely. The value of this evidence, therefore, depends on far more than the broad
conclusions that Hallmark drew from the data. See AvidAir Helicopter Supply, Inc.
v. Rolls-Royce Corp., 663 F.3d 966, 972 (8th Cir. 2011) (“Th[e] value [of a trade
secret] is not dependent on how much of the information is otherwise unavailable
because ‘the effort of compiling useful information is, of itself, entitled to protection
even if the information is otherwise generally known.’” (quoting N. Elec. Co. v.
Torma, 918 N.E.2d 417, 426 (Ill. Ct. App. 2004))).

       Nor did the passage of four years deprive the PowerPoint presentations of their
economic value. The record discloses that Clipper found information about the
greeting cards market to be “sparse” in 2005, when it acquired the presentations.
While the economic value of the presentations may have diminished in the four years
prior to Clipper’s misappropriation, the paucity of other information available meant
that the presentations still provided a valuable source of knowledge about the greeting
cards market.



                                          -7-
     We thus conclude that the jury had sufficient evidence before it to find that
Hallmark’s PowerPoint presentations constituted trade secrets under MUTSA.

                                          B.

       Clipper next contends that the jury verdict gave Hallmark a second recovery
for a single injury, because Hallmark had already settled a similar claim against
Monitor. Clipper asserts that this double recovery requires either that we set aside the
entire jury verdict or that we reduce the verdict by the amount of Hallmark’s
settlement with Monitor, see Mo. Rev. Stat. § 537.060. We conclude that Hallmark’s
settlement with Monitor and its jury verdict against Clipper compensated Hallmark
for independent injuries and that no reduction of the jury award is necessary.

       “It is a well-settled rule in Missouri that a party cannot be compensated for the
same injury twice.” Norber v. Marcotte, 134 S.W.3d 651, 661 (Mo. Ct. App. 2004).
Clipper asserts that the two wrongful acts involved in the transaction between
Monitor and Clipper—Monitor’s transmission of Hallmark’s trade secrets to Clipper,
and Clipper’s receipt of those same trade secrets—gave rise to a single injury. As
Clipper points out, we held in Kforce, Inc. v. Surrex Solutions Corp., 436 F.3d 981,
984 (8th Cir. 2006), that the transmission of trade secrets between two potential
defendants creates a single injury, and a plaintiff may not seek damages both for the
dissemination of its trade secrets and for the concomitant acquisition of those trade
secrets in the same transaction.

       But Hallmark’s injuries were not limited to a single transaction; rather, as we
explain below, Hallmark’s settlement with Monitor compensated Hallmark for the
transmission of its trade secrets from Monitor to Clipper, while Hallmark’s jury
verdict against Clipper compensated Hallmark for Clipper’s subsequent use of those
trade secrets to acquire and manage RPG. These two acts caused two distinct
injuries, and Hallmark is entitled to compensation for both.

                                          -8-
                                           1.

       The first of these injuries arose when Monitor transmitted Hallmark’s trade
secrets to Clipper. Hallmark recovered a total of $16.6 million for this injury from
Monitor—$4.1 million from an arbitration award and $12.5 million from a settlement
after Hallmark discovered Monitor’s fraud and the court re-opened the arbitration.
Both of these awards were, by their very terms, attributable exclusively to Monitor’s
breach of its confidentiality agreement: the arbitrator explicitly ruled against
Hallmark on every claim except for breach of contract, and the settlement stated that
it was attributable “to damages related to the breach of contract claims asserted in the
Re-Opened Arbitration and to interest, expenses, and attorney’s fees.”

        A defendant that breaches a contract is, of course, normally liable for the
natural consequences of that breach, Cason v. King, 327 S.W.3d 543, 553 (Mo. Ct.
App. 2010), and Clipper’s use of Hallmark’s trade secrets was arguably a natural
consequence of Monitor’s transmission of Hallmark’s trade secrets. But neither the
arbitration award nor the settlement could have compensated Hallmark for Clipper’s
use of Hallmark’s trade secrets, because Hallmark and Monitor specified in their
contracts that “[n]either Monitor nor Hallmark shall in any circumstances be liable
to the other for any incidental, consequential, special, multiple, or punitive damages.”
Because both the settlement and the arbitration award were based on this contract,
and the contract expressly disclaimed consequential damages, neither the settlement
nor the arbitration award is fairly attributable to the indirect consequences of
Monitor’s breach, including Clipper’s use of Hallmark’s trade secrets.

                                           2.

      By contrast, Hallmark’s jury verdict against Clipper compensated Hallmark
only for Clipper’s use of its trade secrets, not for Clipper’s acquisition of those trade



                                          -9-
secrets from Monitor. Hallmark brought its lawsuit under MUTSA, which defines
misappropriation as

      (a)    Acquisition of a trade secret of a person by another person who
             knows or has reason to know that the trade secret was acquired by
             improper means; or

      (b)    Disclosure or use of a trade secret of a person without express or
             implied consent by another person who:

             a.     Used improper means to acquire knowledge of the trade
                    secret; or

             b.     Before a material change of position, knew or had reason
                    to know that it was a trade secret and that knowledge of it
                    had been acquired by accident or mistake; or

             c.     At the time of disclosure or use, knew or had reason to
                    know that knowledge of the trade secret was . . . [d]erived
                    from or through a person who owed a duty to the person
                    seeking relief to maintain its secrecy or limit its use[.]

Mo. Rev. Stat. § 417.453. This definition encompasses both the acquisition of a trade
secret and the subsequent use of that trade secret by the acquirer. Whether a lawsuit
seeks recovery for one injury or the other, therefore, is a question that must be
answered by looking at the posture of each specific case.

       As the record makes clear, Clipper’s liability was predicated exclusively on its
use of Hallmark’s trade secrets, not on its acquisition of those secrets. Jury
Instruction No. 20, the only jury instruction that relates to liability, instructs the jury
to find for Hallmark only if:




                                           -10-
      1.     The defendant used any of the plaintiff’s trade secrets you found
             to exist under Instruction No. 19 and, before materially changing
             his or its position, the defendant had reason to know

             a.     The information was plaintiff’s trade secret, and

             b.     The trade secret had been acquired by accident or mistake;
                    or

      2.     The defendant used any of the plaintiff’s trade secrets you found
             to exist under Instruction No. 19 and knew or had reason to know
             that the information had been acquired from another person or
             entity who owed a duty to the plaintiff to maintain secrecy.

Instruction No. 20 makes liability contingent solely on Clipper’s use of Hallmark’s
trade secrets; Clipper’s acquisition of these secrets, standing alone, does not itself
give rise to liability. This instruction also explicitly parallels the second section of
MUTSA’s definition of misappropriation, which makes it a tort to “[d]isclos[e] or
use” a trade secret. Because liability in Hallmark’s lawsuit against Clipper was
predicated entirely on Clipper’s use of Hallmark’s trade secrets, Hallmark’s recovery
in the lawsuit is attributable to nothing else.

       The damages in this case also depended exclusively on Clipper’s use of
Hallmark’s trade secrets. The court presented the jury with two damage calculations,
one based on unjust enrichment and the other based on a reasonable royalty.3 The
unjust enrichment calculation measured the actual amount of money that Clipper had
saved by using Hallmark’s proprietary information instead of commissioning its own
research, and the reasonable royalty measured the amount that Clipper would have
likely paid Hallmark for the use of Hallmark’s proprietary information. The royalty


      3
       The jury calculated damages under both rubrics, and Hallmark elected to
recover the larger of the two amounts.

                                         -11-
was calculated using a discounted cash flow analysis, which estimated the profits that
Clipper expected to earn from acquiring, managing, and ultimately selling RPG. Both
of these calculations depend on Clipper’s actual use of Hallmark’s trade secrets: had
Clipper merely acquired Hallmark’s trade secrets for its own edification, both of the
above damage calculations would have fallen to zero.

       Thus, both the determination of liability and the assessment of damages in this
case depend crucially on Clipper’s use of Hallmark’s trade secrets. Clipper’s
acquisition of those trade secrets, while antecedent to Clipper’s use of Hallmark’s
trade secrets, did not account for any portion of Hallmark’s recovery.

        This is not to say that Clipper’s acquisition of Hallmark’s trade secrets was
wholly irrelevant at trial. Clipper’s deceit in acquiring the trade secrets supported the
jury’s award of punitive damages4 and was part of the narrative that Hallmark sought
to tell the jury. Just as a prosecutor might explain to a jury how a criminal defendant
arrived at the scene of a crime, Hallmark was within its rights to describe to the court
and to the jury exactly how Clipper came to be in possession of its trade secrets.
Such a description may be relevant, even if it does not itself give rise to liability, as
long as it “forms an integral and natural part of an account of the [tort], or is
necessary to complete the story of the [tort] for the jury.” United States v. Troya, 733
F.3d 1125, 1131 (11th Cir. 2013) (quoting United States v. Edouard, 485 F.3d 1324,
1344 (11th Cir. 2007)); see also United States v. Ruiz-Chavez, 612 F.3d 983, 988 (8th
Cir. 2010). Hallmark’s references to Clipper’s acquisition of its trade secrets in the
pleadings and at trial, therefore, do not establish that Hallmark sought or received


      4
        Punitive damages could only have been assessed against Clipper, since
Monitor and Hallmark disclaimed punitive damages in their contracts. Because
Hallmark could have recovered punitive damages from only one defendant, we need
not be concerned that the award gave Hallmark a double recovery on that aspect of
its claim against Clipper.

                                          -12-
compensation for Clipper’s acquisition of its trade secrets; indeed, both the jury
instructions and damage calculations indicate that it received no such compensation.

                                        C.

       Finally, Clipper asserts that the assessment of punitive damages against it
violated Missouri law and the Due Process Clause. We review for abuse of discretion
the district court’s conclusion that the jury’s award of punitive damages comported
with state law, Parsons v. First Investors Corp., 122 F.3d 525, 529 (8th Cir. 1997),
and we review the constitutionality of that award de novo. MacGregor v.
Mallinckrodt, Inc., 373 F.3d 923, 932 (8th Cir. 2004). We conclude that punitive
damages were appropriate under both standards.

                                         1.

       Under Missouri law, “[p]unitive damages may be awarded for conduct that is
outrageous, because of the defendant’s evil motive or reckless indifference to the
rights of others.” Burnett v. Griffith, 769 S.W.2d 780, 789 (Mo. 1989) (en banc)
(quoting Restatement (Second) of Torts § 908(2)). As the Missouri Court of Appeals
recently explained in Drury v. Missouri Youth Soccer Association,

      The necessary mental state is found when a person intentionally does a
      wrongful act without just cause or excuse. When someone intentionally
      commits a wrong and knew that it was wrong at the time, an evil motive
      and wanton behavior is exhibited. An evil intent may also be inferred
      where a person recklessly disregards the rights and interests of another
      person.

259 S.W.3d 558, 573 (Mo. Ct. App. 2008) (citations omitted). The plaintiff must
establish by clear and convincing evidence that the defendant possessed such a
mental state. Id.


                                       -13-
       The district court did not abuse its discretion in concluding that Hallmark had
met this burden, for the record discloses Clipper’s numerous attempts to conceal its
misappropriation of the Hallmark’s trade secrets. Clipper ignored numerous litigation
holds, destroyed records, erased computers, and generally sought to avoid liability for
its wrongdoing in whatever way it could. This massive cover-up demonstrates, at the
very least, that Clipper acted in reckless disregard of the rights of Hallmark, which
suffices under Missouri law to support an award of punitive damages.

                                           2.

       Nor do we find the amount of punitive damages in this case “grossly excessive”
such that their assessment violates due process. Cooper Indus., Inc. v. Leatherman
Tool Grp., Inc., 532 U.S. 424, 434 (2001). “[P]unitive damages are grossly excessive
if they ‘shock the conscience of this court or . . . demonstrate passion or prejudice on
the part of the trier of fact.’” Ondrisek v. Hoffman, 698 F.3d 1020, 1028 (8th Cir.
2012) (quoting Stogsdill v. Healthmark Partners, L.L.C., 377 F.3d 827, 832 (8th Cir.
2004)) (alteration in original). In determining whether a punitive damages award
comports with due process, we consider “the degree of reprehensibility of the [the
defendant’s conduct]; the disparity between the harm or potential harm suffered by
[the plaintiff] and his punitive damages award; and the difference between this
remedy and the civil penalties authorized or imposed in comparable cases.” BMW
of N. Am., Inc. v. Gore, 517 U.S. 559, 575 (1996).

       The district court observed that “the reprehensibility [of Clipper’s conduct] is
not as high as might exist in other cases.” See D. Ct. Order of Mar. 20, 2013, at 11.
In assessing reprehensibility, we consider (1) whether the harm caused was physical
as opposed to economic; (2) whether the tortious conduct evinced an indifference to
or a reckless disregard of the health or safety of others; (3) whether the target of the
conduct was financially vulnerable; (4) whether the conduct involved repeated
actions or was an isolated incident; and (5) whether the harm was the result of

                                         -14-
intentional malice, trickery, or deceit, or mere accident. State Farm Mut. Auto. Ins.
Co. v. Campbell, 538 U.S. 408, 419 (2003).

        Only the last two factors are implicated here: Clipper’s actions did not
endanger anyone’s physical health or safety, and Hallmark is not financially
vulnerable. But Clipper’s conduct did involve repeated attempts to conceal its
tortious conduct, and the harm that befell Hallmark resulted from malice, trickery, and
deceit. We have previously held that evidence of such deceit by itself can support a
punitive damages award, as long as that award remains proportionate to the
reprehensibility of the defendant’s conduct. See Trickey v. Kaman Indus. Tech.
Corp., 705 F.3d 788, 803 (8th Cir. 2013). Considering the extensive measures
Clipper took to conceal its wrongdoing from both Hallmark and the court, we
conclude that Clipper’s conduct was sufficiently reprehensible to support at least a
modest award of punitive damages.

       The second two Gore guideposts—the magnitude of punitive damages relative
to the plaintiff’s harm, and the magnitude of punitive damages awards imposed in
similar cases—establish that the award in this case was modest enough to comport
with due process. The punitive damages award was roughly half of Hallmark’s
compensatory damages award, and the compensatory damages might have been far
higher (and the relative size of the punitive damages award far lower) had Clipper
succeeded in turning RPG into a legitimate competitor of Hallmark’s (instead, RPG
filed for bankruptcy in 2009). See TXO Prod. Corp. v. Alliance Res. Corp., 509 U.S.
443, 460 (1993) (“It is appropriate to consider the magnitude of the potential harm
that the defendant's conduct would have caused to its intended victim if the wrongful
plan had succeeded, as well as the possible harm to other victims that might have
resulted if similar future behavior were not deterred.”). The Supreme Court has
“repeatedly intimated that a four-to-one ratio [of punitive damages to compensatory
damages] is likely to survive any due process challenges given the historic use of
double, treble, and quadruple damages,” Wallace v. DTG Operations, Inc., 563 F.3d

                                         -15-
357, 363 (8th Cir. 2009) (citing Pac. Mut. Life Ins. Co. v. Haslip, 499 U.S. 1, 23-24
(1991)), and comparable cases from our circuit have involved punitive damage
awards that are double the compensatory damage award. See, e.g., Conseco Fin.
Servicing Corp. v. N. Am. Mort. Co., 381 F.3d 811, 824-25 (8th Cir. 2004). Given
the relatively small size of the punitive damages award in this case, we conclude that
the award was not grossly excessive under the Due Process Clause.

                                         III.

      The judgment is affirmed.
                     ______________________________




                                        -16-